DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the ink compositions of claims 1 and 19; the methods of claims 9-10.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by IIDA (US 2009/0284134)  teaches an organic electroluminescent device including an anode, a cathode, and a light-emitting layer provided between the electrodes, on a substrate, wherein the organic electroluminescent device includes a layer containing the charge-transporting material (corresponding to applicants’ EL contributing material) (paragraph 19). A solvent contained in the composition for charge-transporting material is not particularly limited as long as the charge-transporting material, which is a solute, and the like are satisfactorily soluble in the solvent (paragraph 161). A mixture of two or more solvents can be used in the wet film process (paragraphs 164-166).
The office interprets that above to mean that the organic layer charge-transporting material can be made using a two solvent system. While a charge-transporting material in a two or more solvent system can be an EL contributing ink composition, IIDA fail to teach the combination of solvents as required by independent claims 1, 9-10 and 19.


Claims 1, 5, 9-20, 17, 19 and 22-23 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786